NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12826

         MARK S. TINSLEY   vs.   TOWN OF FRAMINGHAM & others.1



         Middlesex.    April 9, 2020. - September 17, 2020.

Present:    Gants, C.J., Lenk, Gaziano, Lowy, Budd, & Kafker, JJ.2


Civil Rights, Availability of remedy. Collateral Estoppel.
     Massachusetts Civil Rights Act. Police Officer. Arrest.
     Emotional Distress. Assault and Battery. Practice, Civil,
     Summary judgment.



     Civil action commenced in the Superior Court Department on
May 12, 2014.

     The case was heard by Bruce R. Henry, J., on a motion for
summary judgment, and entry of final judgment was ordered by
him.

     The Supreme Judicial Court on its own initiative
transferred the case from the Appeals Court.


     The case was submitted on the briefs.
     Robert C. Johnson, Jr., for the plaintiff.
     Bradford N. Louison for the defendants.


     1 Board of selectmen of Framingham; Dinis G. Avila; Joseph
Godino; James Green; Jason Lurie; and Gregory Reardon.

     2 Chief Justice Gants participated in the deliberation on
this case prior to his death.
                                                                      2


     James S. Timmins & Maura E. O'Keefe for Massachusetts
Municipal Lawyers Association, amicus curiae.


       LOWY, J.   In this disturbing case we must determine the

extent to which the criminal convictions of the plaintiff, Mark

S. Tinsley, on charges related to his arrest affect the validity

of his civil claims against the police officers who arrested

him.    The incident at issue began with a routine traffic stop of

the plaintiff, a Black man, by two police officers and ended in

a physical altercation during which five police officers, none

of whom were Black, forcibly removed Tinsley from the vehicle

and wrestled him to the ground.     Following this altercation, he

was charged with numerous offenses, and a jury ultimately

convicted him of assault and battery on a police officer,

disorderly conduct, resisting arrest, and carrying a dangerous

weapon.    While the criminal case was pending, Tinsley filed a

civil action in the Superior Court alleging that the officers

violated his civil rights and committed a variety of torts

during the incident.     Tinsley has appealed from the allowance of

the defendants' motions for summary judgment on his civil

action.

       In Heck v. Humphrey, 512 U.S. 477 (1994), the United States

Supreme Court held that a plaintiff previously convicted of a

crime in State court may not use a Federal civil rights suit to

attack that conviction collaterally in Federal court.     To
                                                                    3


proceed in a civil action for damages based on "harm caused by

actions whose unlawfulness would render [his] conviction or

sentence invalid," the plaintiff must demonstrate that his civil

action, if successful, would not "necessarily imply the

invalidity of his conviction."3   Id. at 486-487.   We decline to

adopt the holding in Heck in its entirety;4 instead, we adopt

only its guiding principle:   a plaintiff may not use a State

civil action, including one brought under the Massachusetts

Civil Rights Act (MCRA), G. L. c. 12, §§ 11H & 11I, to

collaterally attack his or her State criminal conviction.     See

Heck, supra.   Therefore, we conclude that a plaintiff's civil

action may only proceed where it is based on facts, viewed in

the light most favorable to the plaintiff, beyond those that

were necessary to sustain the plaintiff's prior criminal

conviction, and where the plaintiff demonstrates, in response to

the defendant's motion for summary judgment, that his or her

claims, should they succeed, would not necessarily challenge the


     3 The plaintiff also may proceed by demonstrating that his
conviction was reversed on direct appeal or otherwise
invalidated or called into question. See Heck v. Humphrey, 512
U.S. 477, 486-487 (1994). We need not address this circumstance
here, as the Appeals Court affirmed the plaintiff Mark Tinsley's
convictions, and Tinsley does not assert that his convictions
were otherwise invalidated.

     4 We do not adopt the holding in Heck in its entirety to
provide plaintiffs with a greater opportunity to litigate their
State claims of alleged civil rights violations, as well as any
attendant claims, than they may have under the Federal doctrine.
                                                                    4


validity of his or her prior criminal conviction.    See Lynch v.

Crawford, 483 Mass. 631, 641 (2019).

     As to Tinsley's claims, for the reasons set forth infra,

our conclusion bars his claims only to the extent that they are

based on the events that occurred while he was still inside his

vehicle.   His convictions, narrowly construed, were based on his

conduct only while he was inside his vehicle, and he is

collaterally estopped from challenging the facts necessary to

sustain his convictions.    Our conclusion does not, however, bar

the claims that Tinsley bases on the events that occurred after

the police officers forcibly removed him from his vehicle.

Accordingly, we affirm in part, and we vacate and remand in

part.5

     Background.    Because the viability of Tinsley's claims

directly relates to the facts on which the claims rely, we must

bifurcate the facts, viewing each set of facts through different

lenses.    Because we conclude that the events that occurred when

Tinsley was inside his vehicle could have sustained his criminal

convictions, and because we conclude that Tinsley is

collaterally estopped from challenging any facts that the jury

necessarily found to sustain those convictions, we recite those

facts as the jury could have found them.    See Aetna Cas. & Sur.


     5 We acknowledge the amicus brief submitted by the
Massachusetts Municipal Lawyers Association.
                                                                     5


Co. v. Niziolek, 395 Mass. 737, 742 (1985) (former criminal

defendant may be collaterally estopped from "relitigating an

issue decided in the criminal prosecution").    However, because

we conclude that the events that occurred after the police

officers removed Tinsley from his vehicle –- for the purposes of

review of the Superior Court judge's allowance of the

defendants' motion for summary judgment -- did not form the

basis for Tinsley's criminal convictions, we recite those facts

in the light most favorable to Tinsley, the nonmoving party.

See Lynch, 483 Mass. at 641.

     1.   Facts.   Around 9:15 P.M. on May 27, 2012, Detective

Joseph Godino and Officer Greg Reardon observed a black Nissan

Maxima speeding on a public street.6   After conducting a search

regarding the vehicle's license plate number, the officers

learned that the vehicle was registered to Tinsley.     Godino and

Reardon activated the lights of their unmarked Ford Explorer and

stopped the vehicle.   Godino approached the vehicle on the

passenger's side and observed Tinsley moving around in the

driver's seat and reaching his left hand between his seat and

the driver's side door.   Godino alerted Reardon, who was

approaching the driver's side of the vehicle, that he believed




     6 The police officers estimated that Tinsley was traveling
forty to forty-five miles per hour in a twenty-five miles per
hour zone.
                                                                    6


that Tinsley was hiding something along the seat by the driver's

side door.    At some point, Tinsley placed his hand in in his

lap, where both officers observed a cellular telephone and a

wallet.    Godino then observed Tinsley make a furtive movement

toward the driver's side door.     Godino did not see anything in

Tinsley's hands.

    Because he was concerned that Tinsley might have a weapon,

Reardon asked Tinsley to "step out of the vehicle."     Tinsley

refused and asked why.     Reardon told him that he would explain

everything after Tinsley got out of the vehicle.     Tinsley

continued to refuse.     Godino reached into the vehicle from the

passenger's side, shut it off, and removed the keys.     Tinsley

then provided his license and registration but continued to

refuse Reardon's repeated requests that he get out of the

vehicle.

    While Reardon and Tinsley were talking, Officer Dinis Avila

and Officer Jason Lurie arrived at the scene.     Upon his arrival,

Lurie heard Tinsley yelling.     These two police officers then

joined Reardon by the driver's side door of the vehicle where

Lurie joined Reardon in asking Tinsley to get out of the

vehicle.

    Godino, while still at the passenger's side door, reached

into the vehicle and unbuckled Tinsley's seat belt.     Officers

Reardon and Lurie then reached into the vehicle, grabbed
                                                                     7


Tinsley, and tried to pull him out.     Tinsley actively resisted

and "scream[ed]" for help, trying to get "someone [to] pay

attention to what[ was] going on."     Godino came around to the

driver's side of the vehicle and joined in the effort to remove

Tinsley from the vehicle.    Avila went around to the passenger's

side and pushed Tinsley while the other police officers pulled

him.    Tinsley had his legs wedged under the steering wheel,

which prevented the police officers from pulling him out.

       During the course of the struggle to remove Tinsley from

his vehicle, Tinsley struck Avila in the chest, and Lurie struck

Tinsley in the face.    Godino also retaliated by punching Tinsley

twice, hitting him in the chin and the chest.    Lurie also used

knee strikes to try to get Tinsley out of the vehicle.     At some

point, Lurie cut the seat belt, which had remained wrapped

around Tinsley.    A fifth officer, James Green, then arrived to

help.    Green was able to grab hold of Tinsley, and the officers

dragged him out of the vehicle.

       As stated supra, because the jury did not need to rely on

the events that transpired thereafter to sustain Tinsley's

convictions, we view the remaining facts in the light most

favorable to Tinsley.    See Lynch, 483 Mass. at 641.   After

Tinsley was dragged from his vehicle, he fell to the ground, and

several police officers began beating him.     Once on the ground,

Tinsley did not resist.     He tried to put his hands behind his
                                                                      8


back so that the police officers would handcuff him and thus, he

thought, stop hitting him.      The police officers did not stop.

Reardon struck Tinsley's collarbone and upper shoulder, and

stomped on Tinsley's left hand.     Lurie sprayed Tinsley with

pepper spray.   Green called Tinsley a "fucking nigger"7 and

kicked Tinsley in the head.     While Tinsley was on the ground, an

officer handcuffed him.8   Tinsley suffered a broken nose, a

broken finger, and a wound on the side of his head that required

stitches.

     2.   Procedural history.    After trial, a jury convicted

Tinsley of assault and battery on Avila, disorderly conduct,

resisting arrest, and carrying a dangerous weapon (a spring




     7 At trial, Officer Green denied that he or any other police
officer swore at Tinsley or called him "any names."

     8 As Tinsley recalled at trial: "I know I was slammed on my
head. Um, I hit the ground and . . . on the way down to the
ground, all I could feel was blows to my body -- my whole body.
My head - everywhere - coming everywhere. . . . They [were]
hitting me, . . . they [were] kicking me, they [were] punching
me, they [were] hitting me with whatever they had. . . . I know
it was fist blows . . . , feet blows . . . at one point, I was
on the ground . . . an officer came running -- I could see his
boot coming to kick me in my face. That's when I turned my head
and he kicked me right in the back of my head." Tinsley
testified that, once a police officer handcuffed him, the police
officers continued to hit him, and that one police officer had
his boot on the side of Tinsley's face and ground his head into
the ground.
                                                                    9


assisted knife).   The jury found Tinsley not guilty of a second

count of assault and battery on Reardon.9

     While the criminal charges against Tinsley were pending, he

commenced this civil action in the Superior Court against the

town of Framingham, the board of selectmen of Framingham

(collectively, the municipal defendants), and the five police

officers involved in his arrest, asserting a violation of the

MCRA, as well as a variety of tort claims.10   After the jury

convicted Tinsley, but while his direct appeal from the

convictions was pending in the Appeals Court, the defendants

filed a motion for summary judgment, which a motion judge

allowed in part and denied in part.   The judge took no action on

some of the claims and stayed the proceedings pending the




     9 The judge found Tinsley not responsible for the civil
infraction of speeding.

     10The complaint included nine claims: violation of the
Massachusetts Civil Rights Act (MCRA), G. L. c. 12, §§ 11I & 11H
against all of the defendants (count I); negligence against the
municipal defendants (count II); negligent failure to provide
medical care against all of the defendants (count III);
intentional infliction of emotional distress against the police
officers (count IV); assault against the police officers (count
V); battery against the police officers (count VI); false arrest
and false imprisonment against the police officers (count VII);
negligent hiring, training, discipline, and retention against
the municipal defendants (count VIII); and negligent infliction
of emotional distress against all of the defendants (count IX).
                                                                   10


Appeals Court's decision.11   After the Appeals Court affirmed

Tinsley's convictions, the defendants filed a renewed motion for

summary judgment on the remaining claims, which a different

judge allowed.12   Tinsley appealed, and we transferred the case

here on our own initiative.

     Discussion.   We review a grant of summary judgment de novo

"to determine 'whether, viewing the evidence in the light most

favorable to the nonmoving party, all material facts have been

established and the moving party is entitled to judgment as a

matter of law.'"   District Attorney for the N. Dist. v. School

Comm. of Wayland, 455 Mass. 561, 566 (2009), quoting Augat, Inc.

v. Liberty Mut. Ins. Co., 410 Mass. 117, 120 (1991).   Tinsley

appeals only from the second summary judgment decision, where


     11The judge ordered that judgment enter in favor of the
municipal defendants on counts I, II, III, and VIII, but denied
their motion for summary judgment on count IX. She also ordered
that judgment enter in favor of the police officers on counts
III and IX, and on counts I, IV, V, VI, and VII, to the extent
that the claims were brought against the police officers in
their official capacities. The judge took no action on counts
I, IV, V, VI and VII to the extent the claims were brought
against the police officers personally.

     12To the extent Tinsley argues that the second motion judge
erred in failing to adopt the Appeals Court's factual findings,
the argument is flawed. The Appeals Court, like all appellate
courts, does not find facts. In addition, the Appeals Court
affirmed Tinsley's convictions in a memorandum and order
pursuant to its former rule 1:28 (now rule 23.0). Such a
decision is not binding precedent, nor does it contain all of
the relevant facts. See Chace v. Curran, 71 Mass. App. Ct. 258,
260 n.4 (2008).
                                                                   11


the judge dismissed his remaining claims against the police

officers in their personal capacities, including the violation

of the MCRA (count I), intentional infliction of emotional

distress (count IV), assault (count V), battery (count VI), and

false arrest and false imprisonment (count VII).13

     1.   Application of Heck to State law claims.   As the

Supreme Court noted in Heck, 512 U.S. at 483, "the common law of

torts has developed a set of rules to implement the principle

that a person should be compensated fairly for injuries caused

by the violation of his legal rights" (citation omitted).     In

the interest of "finality and consistency," however, the Court

adopted "the hoary principle that civil tort actions are not

appropriate vehicles for challenging the validity of outstanding

criminal judgments."   Id. at 485-486.   See id. at 484 (affirming

"strong judicial policy against the creation of two conflicting

resolutions arising out of the same or identical transaction"

[citation omitted]).   See generally Cabot v. Lewis, 241 F. Supp.

3d 239, 257-259 (D. Mass. 2017) (applying reasoning of Heck to

plaintiff's State law claims, including claim under MCRA and




     13 To the extent that Tinsley states that he is seeking
relief from the dismissal of negligent infliction of emotional
distress (count IX) against all of the defendants, he does so no
more than in passing, and thus, he does not present any adequate
appellate argument on the point. We therefore do not consider
it. Mass. R. A. P. 16 (a) (9), as appearing in 481 Mass. 1628
(2019).
                                                                  12


common-law claims for battery, assault, false imprisonment,

false arrest, and intentional infliction of emotional distress).

    We are not bound by Heck, whose holding binds only Federal

courts; however, we adopt its guiding principle that to protect

the validity of adjudicated criminal convictions, a plaintiff

may not use a State civil action, including State tort claims

and claims advanced under the MCRA, to collaterally attack the

plaintiff's previous State criminal conviction.   We conclude

that a plaintiff's civil action may proceed only where the

action is based on facts, viewed in the light most favorable to

the plaintiff, other than those necessary to sustain the

plaintiff's criminal conviction and where the plaintiff

demonstrates that the civil action, if successful, would not

necessarily undermine the validity of the plaintiff's prior

criminal conviction.    See Heck, supra at 486-487; Cabot, 241 F.

Supp. 3d at 257.   Our conclusion is not intended to place an

impregnable barrier between a plaintiff and the civil remedy to

which the plaintiff is rightfully entitled under the law even

where the plaintiff has his or her civil rights violated after

having engaged in criminal conduct.    See Nelson v. Campbell, 541

U.S. 637, 647 (2004).   Rather, our conclusion is intended to

prevent plaintiffs from challenging facts and arguments from

which they are collaterally estopped by virtue of their criminal
                                                                   13


conviction, while also preserving plaintiffs' rights to hold

accountable those individuals who may have caused them harm.

     2.    Application of our conclusion to Tinsley's claims.   To

determine the validity of Tinsley's claims on appeal, we look to

the relationship between those claims, the facts on which they

rely, and the crimes of which the jury convicted him.     See

VanGilder v. Baker, 435 F.3d 689, 691 (7th Cir. 2006) (applying

Heck requires trial court to "analyze the relationship between

plaintiff's [42 U.S.C.] § 1983 claim and the charge on which he

was convicted").    If Tinsley's claims are based on facts other

than those that the jury needed to have found in order to

convict him of assault and battery on a police officer,

disorderly conduct, and resisting arrest,14 his claims do not

challenge the validity of those convictions, and his action may

proceed.   If, however, Tinsley's claims are based solely on the

facts the jury needed to find in order to convict, those claims




     14Tinsley's civil claims are unrelated to his conviction of
carrying a dangerous weapon.
                                                                14


amount to a collateral attack on his convictions and are thus

not cognizable.15,16

     As an initial matter, in a civil action like the one here,

we conclude that a plaintiff is collaterally estopped from

asserting that any force used by the police officers was




     15In support of his false arrest and false imprisonment
claim, Tinsley asserted that Detective Godino and Officer
Reardon detained Tinsley without reasonable or probable cause
and without a warrant. That claim is barred, because if
successful, it would necessarily imply the impropriety of all of
Tinsley's convictions and, thus, would constitute an
impermissible collateral attack on those convictions.

     16To the extent that Tinsley argues that his claim may
proceed because he commenced this civil action before he was
convicted, and thus his claims cannot be viewed as an attempt to
collaterally attack a conviction, the argument is misplaced.
The claims at issue in this appeal are the same claims on which
the first motion judge did not act because Tinsley's convictions
were not yet final. Only after the Appeals Court affirmed
Tinsley's convictions did the second motion judge act on the
concomitant civil claims. The point is not whether Tinsley set
out to collaterally attack a conviction but whether, in light of
his convictions, his civil claims, if successful, would
necessarily imply the invalidity of those convictions. The
timing of the commencement of the action, under these
circumstances, is not relevant. See Aucoin v. Cupil, 958 F.3d
379, 383 (5th Cir. 2020), quoting Okoro v. Callaghan, 324 F.3d
488, 490 (7th Cir.), cert. denied, 539 U.S. 910 (2003) ("It is
irrelevant that [a plaintiff] disclaims any intention of
challenging his conviction; if he makes allegations that are
inconsistent with the conviction's having been valid, Heck kicks
in and bars his civil suit").

     We note, however, that where a plaintiff brings a civil
action before or during the pendency of a criminal case against
him, the plaintiff may have to amend his complaint once his
conviction becomes final to remove his allegations from which he
has become collaterally estopped.
                                                                   15


excessive because the plaintiff was innocent of any wrongdoing.

In proclaiming his innocence, the plaintiff challenges the facts

that the jury necessarily found to sustain his convictions, and

thereby seeks to impermissibly impugn those convictions.     See

Thore v. Howe, 466 F.3d 173, 180 (1st Cir. 2006).   Therefore, to

the extent that Tinsley argues his complete innocence, the

argument is impermissible.17   For example, because the jury

convicted Tinsley of assault and battery of Avila, Tinsley may

not now assert that he did not strike Avila, as the jury could

not have convicted Tinsley of that charge without that finding.

Thus, Tinsley's assertion of innocence would constitute an

improper collateral attack on his assault and battery

conviction.   Our conclusion bars such a claim.   See O'Brien v.

Bellingham, 943 F.3d 514, 529 (1st Cir. 2019), quoting Thore,

supra at 179-180 (excessive force claim "'so interrelated

factually' with [plaintiff's] state convictions arising from

those events that a judgment in [plaintiff's] favor would

'necessarily imply' the invalidity of those convictions").     See

also DeLeon v. Corpus Christi, 488 F.3d 649, 656 (5th Cir. 2007)

(Heck barred plaintiff's civil action because plaintiff did not


     17Although this argument cannot form the basis for
Tinsley's civil action, it properly formed the basis for his
defense at trial, as well as his argument on appeal from his
convictions. Our judicial system relies on the jury to decide
the truth, and on the direct appellate process and motion for a
new trial to resolve any errors at trial.
                                                                   16


allege "that his claims of excessive force are separable from

his aggravated assault on the officer.    Instead, the complaint

maintains that he did nothing wrong, that he simply defended

himself . . .").

     a.    Impermissible claims.   Tinsley's MCRA claim, and his

claims for intentional infliction of emotional distress,

assault, and battery against the police officers individually

arise largely out of the police officers' use of force against

him, ostensibly when Tinsley was both inside and outside his

vehicle.18    We conclude that the jury could have found the facts

necessary to convict Tinsley of assault and battery on Avila and

disorderly conduct based on what occurred inside Tinsley's

vehicle.     Given Tinsley's conviction of resisting arrest,

determining whether Tinsley's claims would be barred as a

collateral attack on that conviction requires us to determine

whether there are any facts on which Tinsley may properly base

his claims.    That, in turn, requires us to determine the point

at which Tinsley was arrested.




     18In his complaint, Tinsley raised other arguments in
support of his MCRA claim, including deprivation of medical care
and the police officers' failure to intervene to prevent other
police officers' conduct. Those arguments relate to two of
Tinsley's other claims, negligence and negligent failure to
provide medical care, for which the first motion judge granted
summary judgment in favor of the defendants. As stated supra,
Tinsley does not appeal from the first order granting summary
judgment.
                                                                  17


     "An arrest occurs where there is (1) 'an actual or

constructive seizure or detention of the person, [2] performed

with the intention to effect an arrest and [3] so understood by

the person detained.'"   Commonwealth v. Grandison, 433 Mass.

135, 145 (2001), quoting Commonwealth v. Cook, 419 Mass. 192,

198 (1994).   There was enough evidence to conclude, as a matter

of law, that Tinsley was under arrest before the police officers

pulled him from his vehicle.   See Commonwealth v. Willis, 415

Mass. 814, 820 (1993) (considering length of encounter, nature

of inquiry, possibility of flight, and danger to safety of

police officers and public in whether investigatory stop becomes

arrest); Commonwealth v. Sanderson, 398 Mass. 761, 766-767

(1986) (arrest occurred when multiple police officers blocked in

defendant's vehicle and asked him to step out, and he was not

free to leave, regardless of formal arrest forty minutes later);

Commonwealth v. Santiago, 93 Mass. App. Ct. 792, 795 (2018)

(looking to number of police officers, whether police officers

blocked defendant's vehicle, and whether police officers'

actions were proportionate "to the degree of suspicion that

prompted the intrusion" to determine arrest had occurred

[citation omitted]).19


     19Tinsley is collaterally estopped only from challenging
the facts that the jury needed to find to sustain his
convictions; thus, to determine whether Tinsley's claims, if
                                                                   18


    "A person commits the crime of resisting arrest if he

knowingly prevents or attempts to prevent a police officer . . .

from effecting an arrest . . . by . . . using . . . physical

force or violence against the police officer."     G. L. c. 268,

§ 32B.   At Tinsley's trial, the jury heard testimony from both

Godino and Reardon regarding the amount of force that police

officers are trained to use in certain circumstances.

Additionally, the judge instructed the jury on the issue of

unreasonable or unnecessary force in connection with the charge

of resisting arrest:   "If a police officer uses unreasonable or

excessive force to make an arrest, the person who is being

arrested may defend himself, with as much force as reasonably

appears necessary. . . .    If there is some evidence that the

police used unreasonable or excessive force, the Commonwealth

must prove, beyond a reasonable doubt, that the defendant did

not act in self-defense."

    To convict Tinsley of resisting arrest, then, the jury had

to find that he used "physical force or violence against the

police officer[s]," and that in doing so, that he was not acting

in lawful self-defense.     G. L. c. 268, § 32B.   Because there was



successful, would necessarily challenge the validity of his
convictions, we need only consider the narrowest version of
events needed to sustain Tinsley's convictions. Because Tinsley
could have been arrested while inside his vehicle, we need not
determine or comment on whether Tinsley continued to resist
arrest outside his vehicle.
                                                                  19


enough evidence to conclude that the arrest occurred before the

police officers removed Tinsley from his vehicle, however, so

too did Tinsley's actions that sustained his conviction of

resisting arrest.    In other words, it was Tinsley's actions

inside his vehicle -- his effort to prevent the police officers

from removing him from the vehicle -- that sustained that

conviction.   As such, to the extent that Tinsley contends that

the police officers used excessive force while he was still

inside his vehicle, such a claim, if successful, would amount to

an impermissible collateral attack on his conviction of

resisting arrest, and it may not proceed.

    b.   Permissible claims.   In some circumstances, however, we

conclude that an "excessive force claim brought against a police

officer that arises out of the officer's use of force during an

arrest does not necessarily call into question the validity of

an underlying state conviction" and that our conclusion would

not bar such a claim.   Thore, 466 F.3d at 180 (permitting

plaintiff's "theory . . . that his excessive force claim need

not impugn his convictions for assault and battery with a

dangerous weapon in order to establish that [the officer] used

excessive force").   See Havens v. Johnson, 783 F.3d 776, 782

(10th Cir. 2015), and cases cited (excessive force claim against

police officer "not necessarily inconsistent with a conviction

for assaulting the officer [because] the claim may be that the
                                                                  20


officer used too much force to respond to the assault or that

the officer used force after the need for force had

disappeared").20   See also Aucoin v. Cupil, 958 F.3d 379, 382

(5th Cir. 2020) ("Put simply, there is no Heck bar if the

alleged violation occurs 'after' the cessation of the

plaintiff's misconduct that gave rise to his prior conviction");

Bush v. Strain, 513 F.3d 492, 498 (5th Cir. 2008) (excessive

force claim not barred where it is "temporally and conceptually

distinct" from plaintiff's prior conviction).

     Because we concluded that the jury could have found the

facts necessary to convict Tinsley of resisting arrest, assault

and battery on Avila, and disorderly conduct based on what

occurred inside the vehicle, Tinsley may base his civil claims

on what he alleges occurred after the police officers forcibly

removed him from his vehicle -- when the police officers

allegedly continued to hit him, kicked him, and called him a

"fucking nigger" -- as those claims, if successful, would not

amount to a collateral attack on his convictions.   See Bush, 513

F.3d at 496, 500 (because plaintiff produced evidence that after

she stopped resisting arrest and after she was handcuffed,

police officer forced plaintiff's face into vehicle window,




     20Tinsley did not argue the former rationale -- that while
he resisted arrest, the police officers' use of force went
beyond what was reasonable under the circumstances.
                                                                 21


"injuring her jaw and breaking two of her teeth," "a favorable

verdict on her excessive force claims will not undermine her

criminal conviction").   See also Hardrick v. Bolingbrook, 522

F.3d 758, 764 (7th Cir. 2008) (permitting plaintiff's claim that

officers used excessive force; that plaintiff resisted arrest by

struggling while being handcuffed "at one point in time does not

preclude the possibility" that he was "peaceably waiting" at

another point in time); Schwind vs. Koste, U.S. Dist. Ct., No.

1:19-cv-05741, slip op. (N.D. Ill. June 4, 2020) (where

plaintiff pleaded guilty to resisting arrest by one officer,

plaintiff's excessive force claim not barred where plaintiff

asserted second officer struck plaintiff in face while plaintiff

was handcuffed); Bochart vs. Lowell, U.S. Dist. Ct., No. 13-

11753-FDS, slip op. (D. Mass. Feb. 19, 2016) (court permitted

plaintiff's claim that police officer's continued use of pepper

spray after plaintiff stopped resisting constituted excessive

force because "[a]ccepting that theory would not require

accepting facts that would invalidate [the plaintiff's]

conviction[s]").

    Even where the use of force to effect an arrest is

reasonable in response to an individual's resistance, the

continued use of force may well be unreasonable, as an

individual's conduct prior to arrest or during an arrest does

not authorize a violation of his or her constitutional rights.
                                                                   22


See Smithart v. Towery, 79 F.3d 951, 952 (9th Cir. 1996) (per

curiam) (permitting excessive force claim that police officers

beat plaintiff "beyond recognition" after he had already been

arrested and handcuffed).     See also McCann v. Neilsen, 466 F.3d

619, 622-623 (7th Cir. 2006) ("deputy's use of deadly force as a

response was not reasonable" despite plaintiff's "assaultive and

obstructive conduct").   In such a case, like the one here, a

plaintiff's claims that the police officers in question violated

his rights, whether pursuant to the MCRA or otherwise, may

proceed because the claims are based on facts other than those

that the jury needed to find to sustain the plaintiff's

conviction.   To hold differently would implicitly permit police

officers, in response to a resisting individual, to exert as

much force as they so choose "and be shielded from

accountability under civil law," so long as the prosecutor could

successfully convict the individual of resisting arrest.

VanGilder, 435 F.3d at 692.    Thus, to the extent that Tinsley's

claims against the police officers personally relate to what

occurred after he was removed from his vehicle, our conclusion

does not bar those claims.

    Conclusion.    Tinsley is not collaterally estopped from

basing his claims on the events that occurred after he was

removed from his vehicle.     Accordingly, taking those facts in

the light most favorable to Tinsley, the nonmoving party, there
                                                                  23


is a genuine issue of material fact whether the police officers

used excessive force against him after he was removed from his

vehicle.   Therefore, so much of the judgment dated August 31,

2018, pertaining to counts I (MCRA), IV (intentional infliction

of emotional distress), V (assault), and VI (battery) against

the police officers personally is vacated, and the matter is

remanded to the trial court for further proceedings consistent

with this opinion.21   In all other respects, the judgment is

affirmed.22,23

                                    So ordered.




     21Tinsley may proceed on counts I, IV, V, and VI only to
the extent he relies on the facts that describe the events that
occurred after the police officers forcibly removed him from his
vehicle. In accordance with this opinion and the motion judge's
earlier allowance of the defendants' motion for summary
judgement regarding count I, Tinsley may not proceed on the
theories that the police officers arrested him without probable
cause, unreasonably seized him, or denied him medical care.

     22This includes count VII, Tinsley's claim for false arrest
and false imprisonment, which, as addressed supra, is barred.

     23Because the second motion judge concluded that the
holding in Heck barred all of Tinsley's then-remaining claims
against the police officers, the judge did not consider the
police officers' qualified immunity claims. He also, for the
same reason, denied Tinsley's motion to amend his complaint on
the basis that any such amendment would be futile. In light of
our decision vacating a portion of the judgment, and our
conclusion that not all of Tinsley's claims are barred, these
issues, should they arise, should be addressed in the first
instance by the trial court.